                           Case
AO 106 (Rev. 04/10) Application for a 2:20-sw-00675-DB
                                      Search Warrant (modified)   Document 1 Filed 08/04/20 Page 1 of 37


                                         UNITED STATES DISTRICT COURT
                                                                     for the                                              FILED
                                                                                                                         Aug 04, 2020
                                                          Eastern District of California                              CLERK, U.S. DISTRICT COURT
                                                                                                                    EASTERN DISTRICT OF CALIFORNIA


                 In the Matter of the Search of     )
Black iPhone Model A1160, FCC ID BCG-E3085A, )                                                      2:20-sw-0675 DB
                                                    )                                  Case No.
in dark tinted Tech21 Case. The Device is currently
                                                    )
in the possession of the Federal Bureau of          )
Investigation.                                      )
                                       APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the property
to be searched and give its location):

SEE ATTACHMENT A-4, attached hereto and incorporated by reference.
located in the                     Eastern            District of              California              , there is now concealed (identify the
person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                     ; evidence of a crime;
                     ; contraband, fruits of crime, or other items illegally possessed;
                       ; property designed for use, intended for use, or used in committing a crime;
                         a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
                 Code Section                                                         Offense Description
     21 U.S.C. §§ 841(a) and 846                                     Conspiracy to Distribute a Controlled Substance
          The application is based on these facts:

SEE AFFIDAVIT, attached hereto and incorporated by reference.

                  ; Continued on the attached sheet.
                    Delayed notice          days (give exact ending date if more than 30                                          ) is requested
                    under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                    V'DYLV6LHEHU
                                                                                                  Applicant’s signature

                                                                                            David Sieber, FBI Special Agent
                                                                                                  Printed name and title
Sworn to before me and signed telephonically.

Date:             

City and state:            Sacramento, California
            Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 2 of 37


                  AFFIDAVIT OF FBI SPECIAL AGENT DAVID SIEBER

I, Federal Bureau of Investigation Special Agent David Sieber, being duly sworn, hereby depose
and state:

                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

   1. This Affidavit is submitted in support of for the following item:

               MOBILE PHONES TO BE SEARCHED
               - A-4: (Seized in rental vehicle incident to arrests of Gregory Tabarez
                 (hereinafter Tabarez) and Joshua Cabanillas, hereinafter Cabanillas) Black
                 iPhone Model A1160, FCC ID BCG-E3085A, in dark tinted Tech21 Case
                 (Described further in Attachment A-4)


                             BACKGROUND AND EXPERTISE
       1.      I am a special agent with the FBI. I entered on duty at the FBI Academy in

Quantico, Virginia on October 6, 2002. I am currently assigned to the FBI’s Sacramento

Division, Violent Crime Safe Streets Task Force. I have been assigned to this squad since 2011.

       2.      During the course of my employment as an FBI special agent, I have participated

in numerous criminal and national security investigations. I have also participated in numerous

investigations involving the use of federal and state search warrants to collect evidence,

including controlled substances, the seizure of narcotics-related records, and other types of

evidence that document the activities of criminal organizations in both the manufacturing and

distribution of controlled substances and weapons. To successfully conduct these investigations,

I have utilized a variety of investigative techniques and resources including physical and

electronic surveillance, various types of infiltration (including undercover agents, informants,

and confidential human sources), pen register and trap and trace devices, GPS and telephone

tracking devices, trash covers, mail covers, pole cameras, stationary video recording vehicles,

audio and audio/video recording devices.

       3.      I am an “investigative or law enforcement officer” of the United States within the



                                                 1
            Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 3 of 37



meaning of 18 U.S.C. § 2510(7), in that I am an officer of the United States empowered by law

to conduct criminal investigations and make arrests for offenses enumerated in 18 U.S.C. § 2516.

       4.      Because this affidavit is submitted for the limited purpose of establishing

probable cause for the search warrant, I have not included each and every fact known to me

about this case. Rather, I have set forth only the facts that I believe are necessary to support

probable cause.

       5.      This affidavit is based upon my own personal knowledge and upon the knowledge

of other law enforcement officers involved in this investigation. Where I describe statements

made by other people (including other special agents and law enforcement officers), the

statements are described in sum, substance, and relevant part. Similarly, where I describe

information contained in reports and other documents or records in this affidavit, this

information is described in sum, substance, and relevant part.

                            STATEMENT OF PROBABLE CAUSE


       6.      On July 16, 2020 the Hon. Allison Claire signed a search warrant for the mobile

telephone described above as A-4 (a Black iPhone Model A1160, FCC ID BCG-E3085A, in dark

tinted Tech21 case; seized in a rental vehicle incident to arrests of Tabarez and Cabanillas)

which is currently in FBI custody. The warrant signed on July 16, 2020 will hereafter be
referred to as the July 16th warrant. The July 16th warrant is attached hereto and incorporated

herein by reference.

       7.      The affidavit in support of the July 16th warrant accurately described A-4 and

provided the probable cause for searching A-4, however, before execution of the July 16th

warrant, law enforcement determined that the Attachment A for A-4 erroneously described

another telephone (A-1) seized on the same date. This application seeks to correct that error, and

properly describe A-4 in the Attachment A to this warrant.




                                                  2
            Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 4 of 37


                           SEARCH OF DIGITAL INFORMATION
       8.      Your affiant is aware that drug traffickers, including Cabanillas, Tabarez and

Cuaron, use computers, smart phones, and other electronic media to conduct their trade. As

described in the attached July 16th warrant and in Attachment B, your affiant submits that

computers, smart phones, and possibly other storage media may contain evidence of

Cabanillas’, Tabarez’ and Cuaron’s ongoing criminal conduct and there is probable cause to

search those items for the reasons stated below. Some of these electronic records might take the

form of files, documents, and other data that is user-generated. Some of these electronic records,

as explained below, might take a form that becomes meaningful only upon forensic analysis.

       9.      For example, based on my knowledge, training, and experience, your affiant is

aware that a powered-on computer maintains volatile data. Volatile data can be defined as active

information temporarily reflecting a computer's current state including registers, caches, physical

and virtual memory, network connections, network shares, running processes, disks (floppy, tape

and/or CD-ROM), and printing activity. Collected volatile data may contain such information as

opened files, connections to other computers, passwords used for encryption, the presence of

anti-forensic tools, or the presence of programs loaded in memory that would otherwise go

unnoticed. Volatile data and its corresponding evidentiary value is lost when a computer is

powered-off and unplugged.

       10.     Based on my knowledge, training, and experience, your affiant knows that

computer files or remnants of such files can be recovered months or even years after they have

been downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files

downloaded to a storage medium can be stored for years at little to no cost. Even when files

have been deleted, they can be recovered months or years later using forensic tools. This is so

because when a person “deletes” a file on a computer, the data contained in the file does not

actually disappear; rather, that data remains on the storage medium until it is overwritten by new

data. Therefore, deleted files, or remnants of deleted files, may reside in free space or slack

space—that is, in space on the storage medium that is not currently being used by an active


                                                 3
          Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 5 of 37



file—for long periods of time before they are overwritten. In addition, a computer’s operating

system may also keep a record of deleted data in a “swap” or “recovery” file.

       11.     Also, again based on your affiant’s training and experience, wholly apart from

user-generated files, computer storage media—in particular, computers’ internal hard drives—

contain electronic evidence of how a computer has been used, what it has been used for, and who

has used it. This evidence can take the form of operating system configurations, artifacts from

operating system or application operation; file system data structures, and virtual memory

“swap” or paging files. Computer users typically do not erase or delete this evidence, because

special software is typically required for that task. However, it is technically possible to delete

this information. Data on the storage medium not currently associated with any file can provide

evidence of a file that was once on the storage medium but has since been deleted or edited, or of

a deleted portion of a file (such as a paragraph that has been deleted from a word processing

file). Web browsers, e-mail programs, and chat programs store configuration information on the

storage medium that can reveal information such as online nicknames and passwords. Operating

systems can record additional information, such as the attachment of peripherals, the attachment

of USB flash storage devices or other external storage media, and the times the computer was in

use. Computer file systems can record information about the dates files were created and the

sequence in which they were created.
       12.     As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the

warrant, but also for evidence that establishes how computers were used, the purpose of their

use, who used them, and when.

       13.     Thus, the forensic analyst needs all assisting software (operating systems or

interfaces, and hardware drivers) and any applications software, which may have been used to

create the data (whether stored on hard drives or on external media), as well as all related

instructional manuals or other documentation and security devices. Moreover, searching

computerized information for evidence or instrumentalities of crime commonly requires the


                                                  4
          Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 6 of 37



seizure of the entire computer’s input/output periphery devices (including related documentation,

passwords and security devices) so that a qualified expert can accurately retrieve the system’s

data in a controlled environment.

       14.     In cases of this sort, laptop computers and/or smartphones are also used as

instrumentalities of the crime to commit offenses involving interstate drug sales and movement

of drug proceeds. Devices such as modems and routers can contain information about dates,

frequency, and computer(s) used to access the Internet. The laptop or smart phone may also

have fingerprints on them indicating the user of the computer and its components.

       15.     Similarly, files related to the purchasing and selling of controlled substances, as

well as, the movement of currency found on computers and other digital communications devices

are usually obtained from the Internet or the cellular data networks using application software

which often leaves files, logs or file remnants which would tend to show the identity of the

person engaging in the conduct as well as the method of location or creation of the data, search

terms used, exchange, transfer, distribution, possession or origin of the files. Files that have been

viewed via the Internet are sometimes automatically downloaded into a temporary internet

directory or “cache”. The browser often maintains a fixed amount of hard drive space devoted to

these files, and the files are only overwritten as they are replaced with more recently viewed

internet pages or if a user takes steps to delete them. Thus, the ability to retrieve residue of an
electronic file from a hard drive depends less on when the file was downloaded or viewed than

on a particular user’s operating system, storage capacity, and computer habits.

       16.     “User attribution” evidence can also be found on a computer and is analogous to

the search for “indicia of occupancy” while executing a search warrant at a residence. For

example, registry information, configuration files, user profiles, e-mail, e-mail address books,

“chat,” instant messaging logs, photographs, and correspondence (and the data associated with

the foregoing, such as file creation and last accessed dates) may be evidence of who used or

controlled the computer or storage medium at a relevant time. Your affiant knows from training

and experience that digital software or hardware exists that allows persons to share digital access


                                                  5
          Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 7 of 37



over wired or wireless networks allowing multiple persons to appear on the Internet from the

same IP address. Examination of these items can reveal information about the authorized or

unauthorized use of internet connection at the residence.

       17.     Searching the phone(s) for the evidence described in the attachment may require a

range of data analysis techniques. For example, information regarding user attribution or

internet use is located in various operating system log files that are not easily located or

reviewed. In addition, a person engaged in criminal activity will attempt to conceal evidence of

the activity by “hiding” files or giving them deceptive names. As explained above, because the

warrant calls for records of how a computer has been used, what it has been used for, and who

has used it, it is exceedingly likely that it will be necessary to thoroughly search storage media to

obtain evidence, including evidence that is not neatly organized into files or documents. Just as a

search of a premises for physical objects requires searching the entire premises for those objects

that are described by a warrant, a search of this location (the computer) for the things described

in this warrant will likely require a search among the data stored in storage media for the things

(including electronic data) called for by this warrant. Additionally, it is possible that files have

been deleted or edited, but that remnants of older versions are in unallocated space or slack

space. This, too, makes it exceedingly likely that in this case it will be necessary to use more

thorough techniques.
       18.     Based upon knowledge, training and experience, your affiant knows that a

thorough search for information stored in storage media often requires agents to seize most or all

storage media to be searched later in a controlled environment. This is often necessary to ensure

the accuracy and completeness of data recorded on the storage media, and to prevent the loss of

the data either from accidental or intentional destruction. Additionally, to properly examine the

storage media in a controlled environment, it is often necessary that some computer equipment,

peripherals, instructions, and software be seized and examined in the controlled environment.

This is true because of the following:




                                                  6
          Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 8 of 37



       19.     The nature of evidence: As noted above, not all evidence takes the form of

documents and files that can be easily viewed on-site. Analyzing evidence of how a computer

has been used, what it has been used for, and who has used it requires considerable time, and

taking that much time on premises could be unreasonable. Also, because computer evidence is

extremely vulnerable to tampering and destruction (both from external sources and from code

embedded in the system as a “booby-trap”), the controlled environment of a laboratory is

essential to its complete and accurate analysis.

       20.     The volume of evidence and time required for an examination: Storage media can

store the equivalent of millions of pages of information. Additionally, a suspect may try to

conceal criminal evidence; he or she might store it in random order with deceptive file names.

This may require searching authorities to peruse all the stored data to determine which particular

files are evidence or instrumentalities of crime. Analyzing evidence of how a computer has been

used, what it has been used for, and who has used it requires considerable time, and taking that

much time on premises could be unreasonable. As explained above, because the warrant calls for

forensic electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

examine storage media to obtain evidence. Reviewing information for things described in the

warrant can take weeks or months, depending on the volume of data stored, and would be

impractical and invasive to attempt on-site.
       21.     Technical requirements: Computers can be configured in several different ways,

featuring a variety of different operating systems, application software, and configurations.

Therefore, searching them sometimes requires tools or knowledge that might not be present on

the search site. The vast array of computer hardware and software available makes it difficult to

know before a search what tools or knowledge will be required to analyze the system and its data

on-site. However, taking the storage media off- site and reviewing it in a controlled environment

will allow its examination with the proper tools and knowledge.

//

//


                                                   7
           Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 9 of 37



       22.        Variety of forms of electronic media: Records sought under this warrant could be

stored in a variety of storage media formats that may require off-site reviewing with specialized

forensic tools.

       23.        Based on the foregoing, and consistent with Rule 41(e)(2)(B), when persons

executing the warrant conclude that it would be impractical to review the media on-site, the

warrant I am applying for would permit seizing or imaging storage media that reasonably appear

to contain some or all of the evidence described in the warrant, thus permitting its later

examination consistent with the warrant. The examination may require techniques, including but

not limited to, computer-assisted scans of the entire medium that might expose many parts of a

hard drive to human inspection in order to determine whether it is evidence described by the

warrant.

//

//

//

//

//

//

//
//

//

//

//

//

//

//

//




                                                  8
         Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 10 of 37


                                             CONCLUSION

       24.      Based on the above information, I believe that there is probable cause to believe

search A-4 . I hereby request that this court issue a corrected search warrant for the following

mobile phone:

                MOBILE PHONE TO BE SEARCHED
                - A-4: (Seized in rental vehicle incident to arrests of Tabarez and Cabanillas)
                  Black iPhone Model A1160, FCC ID BCG-E3085A, in dark tinted Tech21
                  Case (Described further in Attachment A-4)

I swear, under the penalty of perjury, that the foregoing information is true and correct to the best
of my knowledge, information, and belief.


                                                     Respectfully submitted,

                                                      V'DYLG6LHEHU
                                                     DAVID SIEBER
                                                     Special Agent, Federal Bureau of
                                                     Investigation


  Subscribed and sworn to me
  telephonically on:                           




  /s/
  Approved as to form by AUSAVINCENZA RABENN




                                                 9
  Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 11 of 37


                             ATTACHMENT A-4

       The property to be searched is a Black iPhone Model A1160, FCC ID BCG-
E3085A, in dark tinted Tech21 Case, hereinafter “A-4.” The Device is currently in the
possession of the Federal Bureau of Investigation.

This warrant authorizes the forensic examination of the Device for the purpose of
identifying the electronically stored information described in Attachment B.




                                       10
         Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 12 of 37


                                      ATTACHMENT B

All records on the Device described in Attachment A-4 that relate to violations of 21 U.S.C. §§
841(a) and 846, Conspiracy to Distribute a Controlled Substance, and that involve Joshua
Adrian Cabanillas, Gregory Tabarez and/or Joseph Cuaron. These records include:

           1. Any and all names, words, telephone numbers, email addresses, time/date
              information, messages or other electronic data in the memory of the mobile
              telephone or on a server and associated with the mobile telephone, including:

                   i. Incoming call history;

                  ii. Outgoing call history;

                 iii. Missed call history;

                 iv. Outgoing text messages;

                  v. Incoming text messages;

                 vi. Draft text messages;

                 vii. Telephone book;

                viii. Data screen or file identifying the telephone number associated with the
                      mobile telephone searched;

                 ix. Data screen, file, or writing containing serial numbers or other information
                     to identify the mobile telephone searched;

                  x. Voicemail;

                 xi. User-entered messages (such as to-do lists); and

                 xii. Stored media such as photographs or video.

           2. Any passwords used to access the electronic data described above.

           3. Evidence of user attribution showing who used or owned the device at the time
              the things described in this warrant were created, edited, or deleted.

           4. Any and all locations, addresses, GPS coordinates, names, time/date information,
              or other electronic data related to addresses and driving directions.

           5. Data and information related to stored applications and/or websites used to
              communicate with associates and co-conspirators.

           6. Lists of customers and related identifying information.



                                               11
         Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 13 of 37


           7. Types, amounts, and prices of drugs trafficked as well as dates, places, and
              amounts of specific transactions.

           8. Any information related to sources of drugs (including names, addresses, phone
              numbers, or any other identifying information).

           9. All bank records, checks, credit card bills, account information, and other
              financial records.

        As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.




                                               12
                          Case
AO 106 (Rev. 04/10) Application for a2:20-sw-00675-DB
                                      Search Warrant (modified)   Document 1 Filed 08/04/20 Page 14 of 37


                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                                                                                            FILED
                                                                                                                            Jul 16, 2020
                                                           Eastern District of California                              CLERK, U.S. DISTRICT COURT
                                                                                                                     EASTERN DISTRICT OF CALIFORNIA



                 In the Matter of the Search of                       )
Black iPhone XR Model MT2E2LL/A, Serial                               )
                                                                      )                 Case No.        2:20-sw-0622 AC
Number FK2XPM91KXKN. The Device is
                                                                      )
currently in the possession of the Federal Bureau of
                                                                      )
Investigation.                                                        )
                                       APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the property
to be searched and give its location):

SEE ATTACHMENT A-4, attached hereto and incorporated by reference.
located in the                     Eastern            District of               California              , there is now concealed (identify the
person or describe the property to be seized) :
SEE ATTACHMENT B, attached hereto and incorporated by reference

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                     ; evidence of a crime;
                     ; contraband, fruits of crime, or other items illegally possessed;
                     ; property designed for use, intended for use, or used in committing a crime;
                          a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
                Code Section                                                           Offense Description
     21 U.S.C. §§ 841(a) and 846                                     Conspiracy to Distribute a Controlled Substance
          The application is based on these facts:

SEE AFFIDAVIT, attached hereto and incorporated by reference.

                  ;季 Continued on the attached sheet.
                     Delayed notice         days (give exact ending date if more than 30                                             ) is requested
                     under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                    /s/ David Sieber
                                                                                                      Applicant’s signature

                                                                                               David Sieber, FBI Special Agent
                                                                                                      Printed name and title
Sworn to before me and signed telephonically.

Date:                  July 16, 2020
                                                                                                        Judge’s signature

City and state:             Sacramento, California                                           Allison Claire, U.S. Magistrate Judge
                                                                                                      Printed name and title
         Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 15 of 37


                 AFFIDAVIT OF FBI SPECIAL AGENT DAVID SIEBER

I, Federal Bureau of Investigation Special Agent David Sieber, being duly sworn, hereby depose
and state:

 CRIMINAL COMPLAINT FOR ARREST WARRANTS AND SEARCH WARRANTS

   1. This Affidavit is submitted in support of an arrest warrant and a criminal complaint
      charging Gregory Tabarez (hereinafter Tabarez) with:

       COUNT ONE: Conspiracy to distribute and to possess with intent to distribute Fentanyl,
       in violation of 21 U.S.C. §§ 846, 841(a)(1).

   2. Tabarez’ criminal history includes:
         x March 2017 - Felony conviction for possession of methamphetamine for sale, in
            violation of California Health and Safety Code Section 11378.
         x February 2018 - Felony conviction for carrying a loaded firearm in a public place,
            in violation of California Penal Code Section 25850(A).
         x February 2020 - Felony conviction for felon in possession of a firearm under the
            California street gang act, in violation of California Penal Code Section
            29800(A)(1).
         x Tabarez is currently on active California Parole.

   3. This Affidavit is also submitted in support of an arrest warrant and a criminal complaint
      charging Joseph Elijah Cuaron (hereinafter Cuaron) with:

       COUNT ONE: Conspiracy to distribute and to possess with intent to distribute Fentanyl,
       in violation of 21 U.S.C. §§ 846, 841(a)(1).

   4. Cuaron’s criminal history includes:
         x December 2017 - Juvenile felony conviction for possession of a concealed
            weapon, in violation of California Penal Code Section 25400(A)(2).
         x May 2019 - Felony conviction for possession of a firearm by a prohibited person,
            in violation of California Penal Code Section 29815(A).
         x June 2020 - Cuaron was arrested and charged in Reno, Nevada, for one felony
            count of robbery, in violation of Nevada Statute NRS 200.380, one felony count
            of conspiracy to commit robbery, in violation of Nevada Statute NRS 200.380,
            one felony count of battery to commit mayhem/robbery/grand larceny, in
            violation of Nevada State NRS 200.400.2 and one felony count of battery, in




                                               1
     Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 16 of 37


           violation of Nevada Statute NRS 200.481.1. The state of Nevada has not issued a
           disposition on these charges.
       x   Cuaron is currently on active California parole and GPS ankle monitoring.

5. This Affidavit is also submitted in support of a search warrant for the following items:

           MOBILE PHONES TO BE SEARCHED
           - A-1: (Seized on Cuaron’s person incident to arrest) Black iPhone XR Model
             MT2E2LL/A, Serial Number FK2XPM91KXKN (Described further in
             Attachment A-1)
           - A-2: (Seized on Cuaron’s person incident to arrest) LG Model LM-K500UM,
             IMEI: 352488116634826, Serial Number 006VTRG0338582 (Described
             further in Attachment A-2)
           - A-3: (Seized on Cuaron’s person incident to arrest) Coolpad Model Coolpad
             3312A, FCC ID R38YL3312A, Build Number 3312A.SPRINT.191018.OD
             (Described further in Attachment A-3)
           - A-4: (Seized in rental vehicle incident to arrests of Tabarez and Joshua
             Cabanillas, hereinafter Cabanillas) Black iPhone Model A1160, FCC ID
             BCG-E3085A, in dark tinted Tech21 Case (Described further in Attachment
             A-4)
           - A-5: (Seized in rental vehicle incident to arrests of Tabarez and Cabanillas)
             Red iPhone, in clear Tech21 Case (Described further in Attachment A-5)
           - A-6: (Seized in rental vehicle incident to arrests of Tabarez and Cabanillas)
             ZTE Smart Phone Model Z982, IMEI: 869977032137886, Serial Number
             320284580429 (Described further in Attachment A-6)
           - A-7: (Seized in rental vehicle incident to arrests of Tabarez and Cabanillas)
             Samsung Smart Phone Model SM-A205U, IMEI: 35274117885452
             (Described further in Attachment A-7)

                         BACKGROUND AND EXPERTISE

6. I am a special agent with the FBI. I entered on duty at the FBI Academy in Quantico,
   Virginia on October 6, 2002. I am currently assigned to the FBI’s Sacramento Division,
   Violent Crime Safe Streets Task Force. I have been assigned to this squad since 2011.

7. During the course of my employment as an FBI special agent, I have participated in
   numerous criminal and national security investigations. I have also participated in
   numerous investigations involving the use of federal and state search warrants to collect
   evidence, including controlled substances, the seizure of narcotics-related records, and
   other types of evidence that document the activities of criminal organizations in both the



                                            2
     Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 17 of 37


   manufacturing and distribution of controlled substances and weapons. To successfully
   conduct these investigations, I have utilized a variety of investigative techniques and
   resources including physical and electronic surveillance, various types of infiltration
   (including undercover agents, informants, and confidential human sources), pen register
   and trap and trace devices, GPS and telephone tracking devices, trash covers, mail
   covers, pole cameras, stationary video recording vehicles, audio and audio/video
   recording devices.

8. I am an “investigative or law enforcement officer” of the United States within the
   meaning of 18 U.S.C. § 2510(7), in that I am an officer of the United States empowered
   by law to conduct criminal investigations and make arrests for offenses enumerated in 18
   U.S.C. § 2516.

9. Because this affidavit is submitted for the limited purpose of establishing probable cause
   for the requested complaint, search and arrest warrant, I have not included each and every
   fact known to me about this case. Rather, I have set forth only the facts that I believe are
   necessary to support probable cause.

10. This affidavit is based upon my own personal knowledge and upon the knowledge of
    other law enforcement officers involved in this investigation. Where I describe
    statements made by other people (including other special agents and law enforcement
    officers), the statements are described in sum, substance, and relevant part. Similarly,
    where I describe information contained in reports and other documents or records in this
    affidavit, this information is described in sum, substance, and relevant part.

                        STATEMENT OF PROBABLE CAUSE

11. The FBI’s Sacramento Division Safe Streets Task Force (SSTF) has been investigating
    the drug trafficking activities of Joshua Adrian Cabanillas, hereinafter Cabanillas,
    since November 2018. In early 2020, the County of Yolo recognized a significant
    increase in Fentanyl-related overdoses and deaths. FBI investigation indicates that over
    the past six months, there have been approximately 15 overdoses and five overdose-
    related deaths in Yolo County alone. In February 2020, 18-year-old Mason Tafoya died
    of an overdose in Yolo County. The Yolo Coroner’s report indicated that Tafoya had
    nearly three times the lethal amount of Fentanyl in his system at the time of his death.

12. Subsequent SSTF investigation including audio/video recordings and controlled pill
    buy/walk operations identified Cabanillas as the principal suspect connected to the death
    of Tafoya. On May 8, 2020, the SSTF conducted the controlled purchase of 53 “M30”
    pills from Cabanillas and Severo “Silva” Reyna; hereinafter Reyna, with an FBI



                                            3
           Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 18 of 37


         Confidential Human Source, hereinafter CHS-11. On May 18, the SSTF conducted the
         controlled purchase of 100 “M30” pills from Cabanillas and Reyna with CHS-1.
         Subsequent DEA laboratory analysis indicated that these spills contained Fentanyl and
         Acetaminophen.

    13. On July 9, 2020, Cabanillas and Reyna were indicted in the Eastern District of
        California for violations of the U.S. controlled Substances Act. Specifically, they were
        charged with conspiracy to distribute and to possess with intent to distribute Fentanyl, in
        violation of 21 U.S.C. §§ 846, 841(a)(1).

    14. On July 13, 2020, in an effort to arrest Cabanillas and Reyna, CHS-1 was instructed to
        order 500 “M30” pills from Cabanillas. Prior to the buy/walk operation, on July 10,
        2020, and again on July 12, 2020, CHS-1 exchanged a series of text messages with
        Cabanillas, on telephone number 916-622-9446, to arrange the purchase of 500 “blues”
        (pills). 2 On July 13, 2020, Cabanillas text messaged CHS-1 to let him/her know he was
        ready to sell CHS-1 the 500 pills.

    15. Based on my training, experience and familiarity with this investigation, I know that
        narcotics traffickers describe blue pills imprinted with “M30” as “blues.” I know that
        blue pills imprinted with “M30,” when supplied by a pharmacy or pharmaceutical
        manufacturer, contain Oxycodone Hydrochloride in the amount of 30 mg. I also know
        that counterfeit M30 pills, containing fentanyl, are increasingly appearing on the black
        market in Yolo County, and throughout California. Further, I know that illicit
        manufacturers of counterfeit pills often imprint their product with markings that correlate
        to authentic pills in order to command higher prices for their product. Both Oxycodone
        Hydrochloride and Fentanyl are Schedule II controlled substances.

    16. On July 13, 2020, at approximately 2:36 p.m., CHS-1 was picked up by Handling Agents.
        CHS-1's person was searched for weapons and/or contraband with negative results and
        he/she was briefed regarding the objectives of the operation and safety considerations. At



1 CHS-1 has worked as a Confidential Human Source for the FBI since July 2018. CHS-1 has provided information
and conducted controlled narcotics purchases for this investigation and other investigations in return for
remuneration. To date, CHS-1 has been paid $23,970.39 for his cooperation. In addition, the FBI sponsored a
“Deferred Action” visa for CHS-1, in 2019, for his/her cooperation. CHS-1 affiliates with the Norteño street gang
and has a criminal history that includes an April 2015 felony conviction for evading a peace officer, in violation of
California Vehicle Code Section 2800.2(A) and a December 2016 felony conviction for false imprisonment, in
violation of California Penal Code Section 236. After serving time for this conviction, CHS-1 was deported to
Mexico. CHS-1’s reporting has been considered reliable since he/she began working for the FBI and no instances of
dishonesty have been identified with regard to CHS-1.
2
  In CHS-1’ text conversations leading up to the controlled buy on May 18, 2020, CHS-1 and Cabanillas described
the pills that contained fentanyl as “blues.”


                                                         4
     Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 19 of 37


   approximately 2:13 p.m., Cabanillas sent a text message to CHS-1 indicating that he had
   the pills and would be available to meet with CHS-1 at 3:30 p.m.

17. At approximately 2:51 p.m. CHS-1 "Facetimed" Cabanillas. At approximately 3:16 p.m.
    and then again at 3:22 p.m., Cabanillas called CHS-1 and told him/her that he was
    picking up the pills in "Broderick" (West Sacramento, California). At approximately 3:44
    p.m., Cabanillas told CHS-1 he was on his way and that he had a "boat" (1000 pills),
    which he would need to separate for the CHS-1 when he arrived.

18. CHS-1 was provided with audio/video recording devices, a transmitter and $4600.00 in
    recorded FBI buy funds. At approximately 3:53 p.m., CHS-1 walked to the “buy
    location,” near the Lowes Home Improvement Store in Citrus Heights, California, while
    under FBI/DEA surveillance. At approximately 3:56 p.m., CHS-1 arrived at the buy
    location and waited for Cabanillas.

19. Cabanillas arrived as the passenger in a grey Toyota Camry bearing California license
    plate number 8PEZ316. A search of the California Department of Motor Vehicles (DMV)
    database identified "EAN Holdings" (Enterprise Rentals) as the Camry's registered
    owner. In addition to Cabanillas, Tabarez and Jeffery Powell, along with two
    unidentified females (UF) were passengers in the Camry.

20. Tabarez and Cabanillas got out of the Camry and discussed the transaction with CHS-1.
    CHS-1 insisted that Powell stay away from him/her, due to a prior personal conflict.
    Cabanillas asked CHS-1 to see the money. Tabarez introduced himself to CHS-1 as
    "Greg" and explained that he was from "Broderick" (West Sacramento) and "Active" (a
    functioning Norteño gang member). Tabarez explained that he initially believed CHS-1
    was going to purchase the pills at his house in Broderick. Later, Tabarez learned that
    they had to deliver the pills to CHS-1. At one point, Cabanillas returned to the Camry
    while CHS-1 and Tabarez continued to talk. Tabarez told CHS-1 that he/she could deal
    directly with him and that he would sell CHS-1 a whole "K-pak" (1000 pills) for "8"
    ($8000.00).

21. At approximately 4:34 p.m., a gold-colored Chevrolet pickup truck arrived at the buy
    location. The driver could not be identified; however, the passenger, subsequently
    identified by CHS-1 as Cuaron, introduced himself to CHS-1 as "Buba" and then gave
    him/her a bag containing 1000 "M30" pills. CHS-1 noted that Cuaron had a distinctive
    "Glock" brand firearm logo tattooed below his right eye. In exchange, CHS-1 gave
    Cuaron $4600.00 in recorded FBI buy funds. Based on a review of the audio/video
    recording, it appeared that Cabanillas and Tabarez also gave Cuaron an additional
    $4000.00 for their half of the 1000 "M30" pills. Cuaron told Cabanillas, Tabarez and



                                           5
     Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 20 of 37


   CHS-1 that he had just gotten out of prison but was going back because he was fighting
   two more cases. Cuaron separated from the group and departed the buy location in the
   gold Chevrolet pickup.

22. Cabanillas, Tabarez and CHS-1 got into the grey Camry and counted out 500 pills from
    the 1000 pills delivered by Cuaron. After counting the pills, Tabarez and Cabanillas
    argued about which bag to give CHS-1 and which bag could more easily be "hooped"
    (inserted into their rectum for concealment). Ultimately, Cabanillas gave CHS-1 a clear
    plastic Ziploc bag imprinted with a "Supreme" brand name logo.

23. At approximately 4:41 p.m. CHS-1 departed the buy location and walked back to the
    staging area while under surveillance. At approximately 4:45 p.m., CHS-1 arrived at the
    staging area where the pills and audio/video recording equipment were recovered. At
    approximately 4:48 p.m., CHS-1's person was searched for weapons and/or contraband
    with negative results.

24. Contemporaneously, the FBI/DEA surveillance team followed Cabanillas and Tabarez
    as they departed westbound on Greenback Lane in Citrus Heights. California Highway
    Patrol (CHP) Canine Officers trailed in marked CHP patrol vehicles. Based on the drug
    transaction observed by the FBI, CHP initiated an enforcement stop of the grey Camry
    (8PEZ316). As one of the Officers approached the passenger side of the Camry,
    Cabanillas was observed attempting to conceal something in his pants. A search of
    Cabanillas resulted in the seizure of approximately 500 additional blue-colored "M30"
    pills and a white powdery substance folded into a $20.00 bill. A parole search of
    Tabarez resulted in the seizure of approximately $601.00 in U.S. currency. In addition,
    three mobile phones, further described above and below as telephones A-4, A-5, A-6 and
    A-7, were seized inside the Camry occupied by Cabanillas and Tabarez.

25. The CHP arrested Tabarez and charged him with felony California Health and Safety
    Code violations and a violation of the conditions of his parole. Cabanillas was also
    arrested and charged with California Health and Safety Code violations and booked on
    his active federal felony arrest warrant out of the EDCA.

26. At the staging area, Handling Agents debriefed CHS-1 regarding his/her observations
    during the buy/walk operation. CHS-1 assessed that Cabanillas organized the purchase
    of 1000 "M30" pills through Tabarez and Tabarez ordered the pills from his source of
    supply, Cuaron. CHS-1 reviewed an image of Cabanillas from the FBI's operational
    plan and confirmed he was person that arranged the transaction, counted the pills and
    handed him the bag containing 500 pills. CHS-1 reviewed an arrest and parole
    photograph of Tabarez, confirming he was the person that requested the delivery of the



                                           6
     Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 21 of 37


   pills to the buy location, offered to do future business with CHS-1 and assisted
   Cabanillas count the pills. CHS-1 also reviewed a parole photograph of Cuaron and
   confirmed he was the person with which he exchanged $4600.00 for 1000 "M30" pills.

27. After CHS-1 was dropped off, the FBI and members of the California Department of
    Corrections and Rehabilitation's (CDCR’s) South Sacramento Parole Unit (Parole)
    reviewed Cuaron’s GPS ankle monitor history. The GPS history confirmed that Cuaron
    was "pinging" at the buy location at the same time CHS-1 exchanged $4600.00 with
    Cuaron for 1000 "M30" pills. At approximately 7:00 p.m., Parole reviewed Cuaron’s
    GPS history again, which indicated he was in Rancho Cordova, California.

28. The FBI and Parole deployed to Rancho Cordova and at approximately 7:35 p.m. arrested
    Cuaron inside Sunny's Market in Rancho Cordova. Cuaron was with East Side Piru
    gang member and parolee, Anthony Woods, and suspected Fruitridge Vista Norteño gang
    member, Anthony Sanchez. A search of Cuaron’s person resulted in the seizure of three
    phones, further described above and below as telephones A-1, A-2 and A-3, and
    approximately $1952.90 in U.S. currency. Five of the $100 bills in Cuaron’s pocket
    matched five of the FBI's recorded $100 bills used by CHS-1 to pay Cuaron during the
    buy/walk transaction. Parole arrested Cuaron for associating with gang members, a
    violation of the conditions of his parole.

29. A subsequent analysis of Cuaron’s public Instagram social media account,
    "bubgtheemu42," revealed a "story" posted around the time of the buy/walk operation on
    July 13, 2020. In the story, a person can be seen fanning through dozens of $100 bills.
    One of the bills, bearing serial number, LE0747649E, matched one of the recorded $100
    bills that CHS-1 gave Cuaron in exchange for 1000 "M30" pills during the buy/walk
    operation. Instagram account "bubgtheemu42" contains numerous images of Cuaron
    and carries an account name that incorporates part of Cuaron’s known street moniker,
    “buba.”

30. On the evening of July 13, 2020, all 1000 “M30” pills were booked into the FBI’s
    Evidence Control Room. Given the shape, color, markings and price (approximately
    $9.20 per pill) your Affiant assesses that the 1000 “M30” pills seized on July 13, 2020,
    are counterfeit. Authentic “M30s,” containing the opiate “Oxycodone,” typically sell for
    about $30.00 per pill on the streets. Sacramento and surrounding communities are
    currently being flooded with counterfeit “M30s,” suspected of being produced by the
    Mexican drug cartels, specifically the Sinaloa Cartel, for approximately $.35 per pill.

31. Given the danger to Officers and Agents posed by exposure to Fentanyl and the lack of
    reliable field test kits, the pills were not field tested. On July 15, 2020, the pills were



                                              7
     Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 22 of 37


   “Overnighted” to the DEA’s Western Regional Laboratory (WRL) in Pleasanton,
   California. A rush request is pending with the WRL. Given the nature and
   circumstances of the transaction, statements made by Cabanillas, Cuaron and Tabarez,
   the price paid for the pills, the DEA lab results from the two previous controlled
   purchases from Cabanillas, I believe there is probable cause that the pills contained
   Fentanyl. I believe this because on May 13, 2020, CHS-1 exchanged text messages with
   Cabanillas to arrange the purchase of 100 “M30” pills by asking for “blues.”
   Specifically, CHS-1 asked Cabanillas, “How much for 100 blues son.” Based on my
   experience with this investigation and other investigations involving illicit
   pharmaceutical sales, I believe the term “blue” is used to describe counterfeit “M30” pills
   because of their blue color. The May 13, 2020, text messages led to CHS-1 facilitating
   the controlled buy/walk of 100 “M30” pills from Cabanillas on May 18, 2020, at the
   behest of the FBI. Subsequent DEA laboratory analysis confirmed that these 100 “M30”
   or “blues” contained Fentanyl. In addition, the “M30s” purchased by CHS-1 on May 8,
   2020, May 18, 2020 and July 13, 2020, all carried the same “M” and “30” stamp.

                      SEARCH OF DIGITAL INFORMATION

32. Your affiant is aware that drug traffickers, including Cabanillas, Tabarez and Cuaron,
    use computers, smart phones, and other electronic media to conduct their trade. As
    described above and in Attachment B, your affiant submits that computers, smart phones,
    and possibly other storage media may contain evidence of Cabanillas’, Tabarez’ and
    Cuaron’s ongoing criminal conduct and there is probable cause to search those items for
    the reasons stated below. Some of these electronic records might take the form of files,
    documents, and other data that is user-generated. Some of these electronic records, as
    explained below, might take a form that becomes meaningful only upon forensic analysis.

33. For example, based on my knowledge, training, and experience, your affiant is aware that
    a powered-on computer maintains volatile data. Volatile data can be defined as active
    information temporarily reflecting a computer's current state including registers, caches,
    physical and virtual memory, network connections, network shares, running processes,
    disks (floppy, tape and/or CD-ROM), and printing activity. Collected volatile data may
    contain such information as opened files, connections to other computers, passwords used
    for encryption, the presence of anti-forensic tools, or the presence of programs loaded in
    memory that would otherwise go unnoticed. Volatile data and its corresponding
    evidentiary value is lost when a computer is powered-off and unplugged.

34. Based on my knowledge, training, and experience, your affiant knows that computer files
    or remnants of such files can be recovered months or even years after they have been
    downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files



                                            8
     Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 23 of 37


   downloaded to a storage medium can be stored for years at little to no cost. Even when
   files have been deleted, they can be recovered months or years later using forensic tools.
   This is so because when a person “deletes” a file on a computer, the data contained in the
   file does not actually disappear; rather, that data remains on the storage medium until it is
   overwritten by new data. Therefore, deleted files, or remnants of deleted files, may
   reside in free space or slack space—that is, in space on the storage medium that is not
   currently being used by an active file—for long periods of time before they are
   overwritten. In addition, a computer’s operating system may also keep a record of
   deleted data in a “swap” or “recovery” file.

35. Also, again based on your affiant’s training and experience, wholly apart from user-
    generated files, computer storage media—in particular, computers’ internal hard drives—
    contain electronic evidence of how a computer has been used, what it has been used for,
    and who has used it. This evidence can take the form of operating system configurations,
    artifacts from operating system or application operation; file system data structures, and
    virtual memory “swap” or paging files. Computer users typically do not erase or delete
    this evidence, because special software is typically required for that task. However, it is
    technically possible to delete this information. Data on the storage medium not currently
    associated with any file can provide evidence of a file that was once on the storage
    medium but has since been deleted or edited, or of a deleted portion of a file (such as a
    paragraph that has been deleted from a word processing file). Web browsers, e-mail
    programs, and chat programs store configuration information on the storage medium that
    can reveal information such as online nicknames and passwords. Operating systems can
    record additional information, such as the attachment of peripherals, the attachment of
    USB flash storage devices or other external storage media, and the times the computer
    was in use. Computer file systems can record information about the dates files were
    created and the sequence in which they were created.

36. As further described in Attachment B, this application seeks permission to locate not only
    computer files that might serve as direct evidence of the crimes described on the warrant,
    but also for evidence that establishes how computers were used, the purpose of their use,
    who used them, and when.

37. Thus, the forensic analyst needs all assisting software (operating systems or interfaces,
    and hardware drivers) and any applications software, which may have been used to create
    the data (whether stored on hard drives or on external media), as well as all related
    instructional manuals or other documentation and security devices. Moreover, searching
    computerized information for evidence or instrumentalities of crime commonly requires
    the seizure of the entire computer’s input/output periphery devices (including related




                                             9
     Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 24 of 37


   documentation, passwords and security devices) so that a qualified expert can accurately
   retrieve the system’s data in a controlled environment.

38. In cases of this sort, laptop computers and/or smartphones are also used as
    instrumentalities of the crime to commit offenses involving interstate drug sales and
    movement of drug proceeds. Devices such as modems and routers can contain
    information about dates, frequency, and computer(s) used to access the Internet. The
    laptop or smart phone may also have fingerprints on them indicating the user of the
    computer and its components.

39. Similarly, files related to the purchasing and selling of controlled substances, as well as,
    the movement of currency found on computers and other digital communications devices
    are usually obtained from the Internet or the cellular data networks using application
    software which often leaves files, logs or file remnants which would tend to show the
    identity of the person engaging in the conduct as well as the method of location or
    creation of the data, search terms used, exchange, transfer, distribution, possession or
    origin of the files. Files that have been viewed via the Internet are sometimes
    automatically downloaded into a temporary internet directory or “cache”. The browser
    often maintains a fixed amount of hard drive space devoted to these files, and the files are
    only overwritten as they are replaced with more recently viewed internet pages or if a
    user takes steps to delete them. Thus, the ability to retrieve residue of an electronic file
    from a hard drive depends less on when the file was downloaded or viewed than on a
    particular user’s operating system, storage capacity, and computer habits.

40. “User attribution” evidence can also be found on a computer and is analogous to the
    search for “indicia of occupancy” while executing a search warrant at a residence. For
    example, registry information, configuration files, user profiles, e-mail, e-mail address
    books, “chat,” instant messaging logs, photographs, and correspondence (and the data
    associated with the foregoing, such as file creation and last accessed dates) may be
    evidence of who used or controlled the computer or storage medium at a relevant time.
    Your affiant knows from training and experience that digital software or hardware exists
    that allows persons to share digital access over wired or wireless networks allowing
    multiple persons to appear on the Internet from the same IP address. Examination of
    these items can reveal information about the authorized or unauthorized use of internet
    connection at the residence.

41. Searching the phone(s) for the evidence described in the attachment may require a range
    of data analysis techniques. For example, information regarding user attribution or
    internet use is located in various operating system log files that are not easily located or
    reviewed. In addition, a person engaged in criminal activity will attempt to conceal



                                             10
     Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 25 of 37


   evidence of the activity by “hiding” files or giving them deceptive names. As explained
   above, because the warrant calls for records of how a computer has been used, what it has
   been used for, and who has used it, it is exceedingly likely that it will be necessary to
   thoroughly search storage media to obtain evidence, including evidence that is not neatly
   organized into files or documents. Just as a search of a premises for physical objects
   requires searching the entire premises for those objects that are described by a warrant, a
   search of this location (the computer) for the things described in this warrant will likely
   require a search among the data stored in storage media for the things (including
   electronic data) called for by this warrant. Additionally, it is possible that files have been
   deleted or edited, but that remnants of older versions are in unallocated space or slack
   space. This, too, makes it exceedingly likely that in this case it will be necessary to use
   more thorough techniques.

42. Based upon knowledge, training and experience, your affiant knows that a thorough
    search for information stored in storage media often requires agents to seize most or all
    storage media to be searched later in a controlled environment. This is often necessary to
    ensure the accuracy and completeness of data recorded on the storage media, and to
    prevent the loss of the data either from accidental or intentional destruction.
    Additionally, to properly examine the storage media in a controlled environment, it is
    often necessary that some computer equipment, peripherals, instructions, and software be
    seized and examined in the controlled environment. This is true because of the following:

43. The nature of evidence: As noted above, not all evidence takes the form of documents
    and files that can be easily viewed on-site. Analyzing evidence of how a computer has
    been used, what it has been used for, and who has used it requires considerable time, and
    taking that much time on premises could be unreasonable. Also, because computer
    evidence is extremely vulnerable to tampering and destruction (both from external
    sources and from code embedded in the system as a “booby-trap”), the controlled
    environment of a laboratory is essential to its complete and accurate analysis.

44. The volume of evidence and time required for an examination: Storage media can store
    the equivalent of millions of pages of information. Additionally, a suspect may try to
    conceal criminal evidence; he or she might store it in random order with deceptive file
    names. This may require searching authorities to peruse all the stored data to determine
    which particular files are evidence or instrumentalities of crime. Analyzing evidence of
    how a computer has been used, what it has been used for, and who has used it requires
    considerable time, and taking that much time on premises could be unreasonable. As
    explained above, because the warrant calls for forensic electronic evidence, it is
    exceedingly likely that it will be necessary to thoroughly examine storage media to obtain
    evidence. Reviewing information for things described in the warrant can take weeks or



                                            11
     Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 26 of 37


   months, depending on the volume of data stored, and would be impractical and invasive
   to attempt on-site.

45. Technical requirements: Computers can be configured in several different ways,
    featuring a variety of different operating systems, application software, and
    configurations. Therefore, searching them sometimes requires tools or knowledge that
    might not be present on the search site. The vast array of computer hardware and
    software available makes it difficult to know before a search what tools or knowledge
    will be required to analyze the system and its data on-site. However, taking the storage
    media off- site and reviewing it in a controlled environment will allow its examination
    with the proper tools and knowledge.

46. Variety of forms of electronic media: Records sought under this warrant could be stored
    in a variety of storage media formats that may require off-site reviewing with specialized
    forensic tools.

47. Based on the foregoing, and consistent with Rule 41(e)(2)(B), when persons executing
    the warrant conclude that it would be impractical to review the media on-site, the warrant
    I am applying for would permit seizing or imaging storage media that reasonably appear
    to contain some or all of the evidence described in the warrant, thus permitting its later
    examination consistent with the warrant. The examination may require techniques,
    including but not limited to, computer-assisted scans of the entire medium that might
    expose many parts of a hard drive to human inspection in order to determine whether it is
    evidence described by the warrant.

                                         CONCLUSION

48. Based on the above information, I believe that there is probable cause to believe that
    Gregory Tabarez, Joseph Elijah Cuaron and Joshua Adrian Cabanillas conspired to
    distribute and to possess with intent to distribute Fentanyl, in violation of 21 U.S.C. §§
    846, 841(a)(1). I hereby request that this court issue an arrest warrant for Tabarez and
    Cuaron. Additionally, I believe there is probable cause to believe that the identified
    mobile phones to be searched may contain evidence of Cabanillas,’ Tabarez’ and
    Cuaron’s criminal conduct. I hereby request that this court issue a search warrants for
    the following mobile phones:

           MOBILE PHONES TO BE SEARCHED
           - A-1: (Seized on Cuaron’s person incident to arrest) Black iPhone XR Model
             MT2E2LL/A, Serial Number FK2XPM91KXKN (Described further in
             Attachment A-1)



                                            12
         Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 27 of 37


               -   A-2: (Seized on Cuaron’s person incident to arrest) LG Model LM-K500UM,
                   IMEI: 352488116634826, Serial Number 006VTRG0338582 (Described
                   further in Attachment A-2)
               -   A-3: (Seized on Cuaron’s person incident to arrest) Coolpad Model Coolpad
                   3312A, FCC ID R38YL3312A, Build Number 3312A.SPRINT.191018.OD
                   (Described further in Attachment A-3)
               -   A-4: (Seized in rental vehicle incident to arrests of Tabarez and Cabanillas)
                   Black iPhone Model A1160, FCC ID BCG-E3085A, in dark tinted Tech21
                   Case (Described further in Attachment A-4)
               -   A-5: (Seized in rental vehicle incident to arrests of Tabarez and Cabanillas)
                   Red iPhone, in clear Tech21 Case (Described further in Attachment A-5)
               -   A-6: (Seized in rental vehicle incident to arrests of Tabarez and Cabanillas)
                   ZTE Smart Phone Model Z982, IMEI: 869977032137886, Serial Number
                   320284580429 (Described further in Attachment A-6)
               -   A-7: (Seized in rental vehicle incident to arrests of Tabarez and Cabanillas)
                   Samsung Smart Phone Model SM-A205U, IMEI: 35274117885452
                   (Described further in Attachment A-7)

I swear, under the penalty of perjury, that the foregoing information is true and correct to the best
of my knowledge, information, and belief.


                                                   Respectfully submitted,
                                                           /s/ David Sieber
                                                   DAVID SIEBER
                                                   Special Agent, Federal Bureau of
                                                   Investigation


  Subscribed and sworn to me
  telephonically on:                            July 16, 2020




  The Honorable Allison Claire
  UNITED STATES MAGISTRATE JUDGE


  /s/
  Approved as to form by AUSA


                                                 13
                          Case
AO 93 (Rev. 11/13) Search and      2:20-sw-00675-DB
                              Seizure Warrant         Document 1 Filed 08/04/20 Page 28 of 37


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                   Eastern District of California

                  In the Matter of the Search of
                                             )
Black iPhone XR Model MT2E2LL/A, Serial      )
                                                                                        2:20-sw-0622 AC
Number FK2XPM91KXKN. The Device is currently )                          Case No.
                                             )
in the possession of the Federal Bureau of
                                             )
Investigation.                               )

                                           SEARCH AND SEIZURE WARRANT
To:     Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern   District of           California
(identify the person or describe the property to be searched and give its location) :


SEE ATTACHMENT A-4, attached hereto and incorporated by reference.


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.


        YOU ARE COMMANDED to execute this warrant on or before                                        (not to exceed 14 days)
        in the daytime 6:00 a.m. to 10:00 p.m. ; at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.
        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for 30 days (not to exceed 30)         until, the facts justifying, the later specific date of                         .


Date and time issued:         July 16, 2020 at 3:26 p.m.
                                                                                               Judge’s signature

City and state:           Sacramento, California                                    Allison Claire, U.S. Magistrate Judge
                                                                                             Printed name and title
AO 93 (Rev. 11/13) SearchCase    2:20-sw-00675-DB
                         and Seizure Warrant (Page 2) (modified)   Document 1 Filed 08/04/20 Page 29 of 37

                                                                        Return
Case No.:                              Date and time warrant executed:            Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                      Certification




                 I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.



                                     _____________________________________________________________

                     Subscribed, sworn to, and returned before me this date.



                      ____________________________________________                     ______________________________
                                           Signature of Judge                                          Date
  Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 30 of 37


                             ATTACHMENT A-4

       The property to be searched is a Black iPhone XR Model MT2E2LL/A, Serial
Number FK2XPM91KXKN, hereinafter “A-4.” The Device is currently in the
possession of the Federal Bureau of Investigation.

This warrant authorizes the forensic examination of the Device for the purpose of
identifying the electronically stored information described in Attachment B.




                                       17
         Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 31 of 37


                                      ATTACHMENT B

All records on the Device described in Attachment A-1, A-2, A-3, A-4, A-5, A-6 and A-7 that
relate to violations of 21 U.S.C. §§ 841(a) and 846, Conspiracy to Distribute a Controlled
Substance, and that involve Joshua Adrian Cabanillas, Gregory Tabarez and/or Joseph
Cuaron. These records include:

          1. Any and all names, words, telephone numbers, email addresses, time/date
             information, messages or other electronic data in the memory of the mobile
             telephone or on a server and associated with the mobile telephone, including:

                  i. Incoming call history;

                  ii. Outgoing call history;

                 iii. Missed call history;

                 iv. Outgoing text messages;

                  v. Incoming text messages;

                 vi. Draft text messages;

                vii. Telephone book;

                viii. Data screen or file identifying the telephone number associated with the
                      mobile telephone searched;

                 ix. Data screen, file, or writing containing serial numbers or other information
                     to identify the mobile telephone searched;

                  x. Voicemail;

                 xi. User-entered messages (such as to-do lists); and

                xii. Stored media such as photographs or video.

          2. Any passwords used to access the electronic data described above.

          3. Evidence of user attribution showing who used or owned the device at the time
             the things described in this warrant were created, edited, or deleted.

          4. Any and all locations, addresses, GPS coordinates, names, time/date information,
             or other electronic data related to addresses and driving directions.

          5. Data and information related to stored applications and/or websites used to
             communicate with associates and co-conspirators.




                                               21
         Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 32 of 37


           6. Lists of customers and related identifying information.

           7. Types, amounts, and prices of drugs trafficked as well as dates, places, and
              amounts of specific transactions.

           8. Any information related to sources of drugs (including names, addresses, phone
              numbers, or any other identifying information).

           9. All bank records, checks, credit card bills, account information, and other
              financial records.

        As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.




                                               22
AO 93 (Rev. 11/13) Search Case     2:20-sw-00675-DB
                          and Seizure Warrant         Document 1 Filed 08/04/20 Page 33 of 37


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                   Eastern District of California

                  In the Matter of the Search of             )
Black iPhone Model A1160, FCC ID BCG-E3085A,                 )
                                                             )             Case No.   2:20-sw-0675 DB
in dark tinted Tech21 Case. The Device is currently
                                                             )
in the possession of the Federal Bureau of                   )
Investigation.                                               )

                                           SEARCH AND SEIZURE WARRANT
To:     Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of            California
(identify the person or describe the property to be searched and give its location):


SEE ATTACHMENT A-4, attached hereto and incorporated by reference.


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.


        YOU ARE COMMANDED to execute this warrant on or before                                         (not to exceed 14 days)
        in the daytime 6:00 a.m. to 10:00 p.m. ; at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.
        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for 30 days (not to exceed 30)         until, the facts justifying, the later specific date of                          .


Date and time issued:         SP


City and state:           Sacramento, California
AO 93 (Rev. 11/13) SearchCase    2:20-sw-00675-DB
                         and Seizure Warrant (Page 2) (modified)   Document 1 Filed 08/04/20 Page 34 of 37

                                                                        Return
Case No.:                             Date and time warrant executed:             Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                      Certification




                 I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.



                                     _____________________________________________________________

                     Subscribed, sworn to, and returned before me this date.



                      ____________________________________________                     ______________________________
                                          Signature of Judge                                           Date
  Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 35 of 37


                             ATTACHMENT A-4

       The property to be searched is a Black iPhone Model A1160, FCC ID BCG-
E3085A, in dark tinted Tech21 Case, hereinafter “A-4.” The Device is currently in the
possession of the Federal Bureau of Investigation.

This warrant authorizes the forensic examination of the Device for the purpose of
identifying the electronically stored information described in Attachment B.




                                       10
         Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 36 of 37


                                      ATTACHMENT B

All records on the Device described in Attachment A-4 that relate to violations of 21 U.S.C. §§
841(a) and 846, Conspiracy to Distribute a Controlled Substance, and that involve Joshua
Adrian Cabanillas, Gregory Tabarez and/or Joseph Cuaron. These records include:

           1. Any and all names, words, telephone numbers, email addresses, time/date
              information, messages or other electronic data in the memory of the mobile
              telephone or on a server and associated with the mobile telephone, including:

                   i. Incoming call history;

                  ii. Outgoing call history;

                 iii. Missed call history;

                 iv. Outgoing text messages;

                  v. Incoming text messages;

                 vi. Draft text messages;

                 vii. Telephone book;

                viii. Data screen or file identifying the telephone number associated with the
                      mobile telephone searched;

                 ix. Data screen, file, or writing containing serial numbers or other information
                     to identify the mobile telephone searched;

                  x. Voicemail;

                 xi. User-entered messages (such as to-do lists); and

                 xii. Stored media such as photographs or video.

           2. Any passwords used to access the electronic data described above.

           3. Evidence of user attribution showing who used or owned the device at the time
              the things described in this warrant were created, edited, or deleted.

           4. Any and all locations, addresses, GPS coordinates, names, time/date information,
              or other electronic data related to addresses and driving directions.

           5. Data and information related to stored applications and/or websites used to
              communicate with associates and co-conspirators.

           6. Lists of customers and related identifying information.



                                               11
         Case 2:20-sw-00675-DB Document 1 Filed 08/04/20 Page 37 of 37


           7. Types, amounts, and prices of drugs trafficked as well as dates, places, and
              amounts of specific transactions.

           8. Any information related to sources of drugs (including names, addresses, phone
              numbers, or any other identifying information).

           9. All bank records, checks, credit card bills, account information, and other
              financial records.

        As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.




                                               12
